[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
At a hearing in damages, the plaintiff seeks to recover for personal injuries sustained on June 30, 1998. She was a tenant in the building owned by the defendants and was leaving her apartment when a portion of the frame shell comprising a portion of the entrance way fell and struck him. CT Page 6834
The plaintiff first saw a doctor on July 6, 1998 and then started a regimen of treatment as prescribed by a chiropractor. This continued from July 15, 1998 to February 8, 1999 and appears to have been largely palliative in nature. A modest 5% permanency rating was given by the chiropractor.
The plaintiff submitted medical bills in the amount of $1,720.00, of which $1,590.00 was for various chiropractic processes. No lost wages were documented.
The court finds a fair and reasonable award to be $1,720.00 in economic damages and $6,000.00 in non-economic damages. Judgment may enter for the plaintiff in the amount of $7,720.00.
  ___________________ Anthony V. DeMayo Judge Trial Referee